ANSTEAD, Judge,
specially concurring:
The petitioner is charged with perjury and he has been directed to post a bail bond in the amount of $50,000.00 to secure his pretrial release. The amount of this bond was set without hearing.
I agree that the petitioner is entitled to an immediate hearing on his application for reduction in bail. However, I also believe that on the face of the present record, *345which includes a court ordered “Bond Reduction” report from the probation officer, the present amount of the bail bond is excessive.